The opinion of the Court was delivered by
Nott, J.
The ground taken in this case in arrest of judgment,* has been so often ruled to be untenable, that the law may now be considered as settled, and is not again to be called into question. The decision of our Courts have, in that .respect, been different from those of the English Courts ; but they are not the less to be regarded on that account. They are the decisions of our Gourts, and we must be governed by them.
The motion for a new trial does hot appear to be better supported than in arrest of judgment. Formerly great strictness was required in actions of slander. The words were required to be proved precisely as laid in the declaration; but that rule has been laid aside, and one, more consonant with common sense, substituted in its place. Words are to be construed according to their most obvious meaning and import; and courts and juries cannot understand them differently from all the world besides, That they should be substantially proved, as charged, is all that can or ought to be required. Could any person understand the -words proved in this case in any other sense than as conveying a direct charge of hog stealing ? And if the words were proved, the damages were not excessive. Four hundred dollars cannot surely be too high a price for a good character. In another district, on the same circuit, the jury gave a verdict of a thousand dollars, in a similar action, and I do not think it excessive.
Exemplary damages are the only meaus of bridling licentious tongues. It is to be regretted that we have not more such examples.
The motion must be refused.
Grimke, Coicock, Cheves, Gantt and Johnson, JJ., concurred.